Robinson, T.
(concurring). The case is governed by the maxim, Demonstrate falsus non nocet. Reading the notice of appeal and the undertaking down to the point where occur the words, “Great Northern Railway Company,” it is clear to a demonstration that the words, are false and are used by mere inadvertence. Striking out and disregarding such obviously false words, the undertaking is clearly sufficient to bind the surety company to pay the defendant the amount of all costs which may be adjudged against the plaintiff on the appeal. Since the notice of appeal and the undertaking on appeal go together and commence with the title of the case, every word and sentence that follows must have reference to the title of the case and to an appeal from the judgment, which is correctly described. A judgment was entered before J. O. Lewis, justice of the peace in and for Nelson county on the 14th day of May, 1917, in favor of the defendant for the dismissal of the action, and for the sum of $2,685 costs. The plaintiff appeals from the whole of said judgment, and demands a new trial in the district court.
There are other maxims of law which apply with more or less force, namely: Surplusage does not vitiate; That is certain which can be made certain; An interpretation which gives effect is to be preferred to one which makes void; Law respects form less than substance.
The use of the words, “Great Northern Railway Company,” is false to a demonstration. No boy in law could read the notice of appeal and undertaking without knowing that it was and is an obvious, mistake, the name being used by inadvertence for the “Great Northern Express Company.” But, after the title of the action was given, it was in no way necessary to repeat the names of either the plaintiff or the defendant. It was enough to designate the parties as plaintiff, and ap*360pellant, and to designate tbe defendant as defendant, and that has been done without any mistake.
Tbe conclusion is that tbe original appeal bond is legal and valid, and tbe judgment of tbe district court must be reversed, without cost.